Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 11, 2022 has been entered.
EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Teich (Reg. No. 70,888) on 6/13/2022.
IN THE CLAIMS OF THE AMENDMENT DATED 5/11/2022:
Claims 1, 4, 7 and 13 have been amended as follows:
1.       (Currently Amended)        A sheet conveying device comprising: 
a tray configured to stack a sheet; 
a conveyor including a belt, the conveyor configured to convey the sheet via the belt to the tray in a sheet conveying direction; 
a guide including a guide body mounted on a guide conveying belt[[,]]; and
a controller that controls drive motors to drive the guide and the conveyor, wherein
the guide body includes a pair of prongs extending in a direction substantially opposite to the sheet conveying direction and separated from each other with a space therebetween having a fixed height that is greater than a thickness of the sheet, the guide configured to guide the sheet as the sheet is being conveyed by the conveyor to the tray by inserting a leading end of the sheet in the space between the pair of prongs such that the guide body is configured to guide the sheet without nipping the sheet between the pair of prongs, the guide body configured to separate the sheet from the space while the sheet is being conveyed by the conveyor to the tray by the controller controlling the drive motors that drive the guide and the conveyor to rotate at speeds that cause a moving speed of the guide body to accelerate relative to a rotational speed of the conveyor, and to stack the sheet on the tray.
4. 	(Currently Amended) 	The sheet conveying device according to claim 1, further comprising a plurality of guide conveying belts, including the guide conveying belt, disposed in a width direction of the sheet intersecting [[a]] the sheet conveying direction of the sheet.
7. 	(Currently Amended) 	The sheet conveying device according to claim 1, wherein the space of the guide body is greater than the thickness of the sheet at any position over an entire length in [[a]] the sheet conveying direction of the sheet.
13. 	(Currently Amended) 	The sheet conveying device according to claim 1, wherein the space is greater than the thickness of the sheet at any position over an entirety of a length of the guide body in [[a]] the sheet conveying direction.




















Allowable Subject Matter
4.	Claims 1, 3-9, 11-15 and 17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 of the 5/11/2022 amendment, and as modified by the attached examiner’s amendment, is patentable over the prior art of record, because the teachings of the references taken as a whole do not show or render obvious the combination having a guide body including a pair of prongs extending in a direction substantially opposite to a sheet conveying direction and separated from each other with a space therebetween having a fixed height that is greater than a thickness of a sheet.  This prong arrangement is shown, e.g., in Figs. 7-8 of the instant application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A MORRISON whose telephone number is (571)272-7221. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS A MORRISON/Primary Examiner, Art Unit 3653